Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 8 is objected to because of the following informalities:  The recitation of “wherein the pump is configured to drawn the liquid” should read “wherein the pump is configured to draw the liquid” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of these claims recites “An integrated infuser/mixer pump system” and is being interpreted as “The 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the integrated infuser/mixer pump system is an industrial system; the gas-infused mixture is a gas-infused industrial mixture having a desired ratio of the gas and liquid for an industrial process application” is unclear because the recitation of "an industrial system" and “an industrial process application” are not positively recited in the specification nor claims.  One skilled in the art would not be apprised of what specific structure meets the claimed structure/elements or what information would fall under the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US9955710B2 Hyde (hereinafter “Hyde”).
Regarding claim 1, Hyde teaches: 
An integrated infuser/mixer pump system comprising: a liquid inlet (pressure inlet port 240P) configured to receive a liquid drawn from a liquid source (bag 216; column 4 lines 52 to 60); 
a gas inlet (suction inlet 240S) configured to receive an inlet gas (fig. 2 column 4 lines 13 to 43 and column 4 lines 56 to 60) from a gas source (gas cylinder 204), a pump and motor combination (pump 210 column 4 lines 46 to 51) configured to received the liquid and provide pumped liquid (column 4 lines 41 to 44); 
a gas/liquid mixture chamber (venturi mixing device 240) configured to receive the pumped liquid and the inlet gas, and mix the liquid and the inlet gas into a gas-infused mixture (column 4 lines 13 to 68 and column 5 lines 1 to 14); 
and a gas-infused mixture chamber outlet (exit port 240E) configured to provide the gas-infused mixture (column 5 lines 9 to 14); 
the gas inlet having a gas liquid mixing valve (valve 232V) with a mixing orifice that has a mixing orifice size dimensioned to provide the inlet gas to the gas/liquid mixture chamber with an inlet gas volumetric flow rate in order to mix the pumped liquid and the inlet gas with a predetermined mixture ratio that depends on the mixing orifice size (column 9 lines 10 to 44; fig. 12).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US9955710B2 Hyde (hereinafter “Hyde”) in view of US20190135606A1 Perkins (hereinafter “Perkins”). 
Regarding claim 2, Hyde does not teach wherein the gas liquid mixing valve is configured inside the gas inlet and is replaceable.  Perkins teaches, wherein the gas liquid mixing valve is configured inside the gas inlet and is replaceable (fig. 6 14, 20, 24, 18, and 12 are part of the gas inlet part of Perkins, and gas/liquid mixing chamber 12 is within this half of the GLAD 10 of Perkins; figs. 6, 7).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hyde reference, such that wherein the gas liquid mixing valve is configured inside the gas inlet and is replaceable, as suggested and taught by Perkins, for the purpose of providing the advantage that the mixing chamber housing (B1) may be suitably configured or adapted to receive the gas/liquid mixing chamber 12 (par. 63).  With regards to “wherein the gas liquid mixing valve is configured inside the gas inlet and is replaceable”, the examiner wishes to point out that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the gas liquid mixing valve removeable and/or replaceable since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of to allow the provisioning of cleaning liquids into the GLAD 10 to clean the system (Perkins par. 64).

Regarding claim 3, Hyde does not teach wherein the integrated infuser/mixer pump system comprises a gas inlet fitting that is coupled to the gas inlet and has the gas liquid mixing valve configured therein, the gas liquid mixing valve is replaceable within the gas inlet fitting.  Perkins teaches, wherein the integrated infuser/mixer pump system comprises a gas inlet fitting that is coupled to the gas inlet and has the gas liquid mixing valve configured therein, the gas liquid mixing valve is replaceable within the gas inlet fitting (fig. 6 14, 20, 24, 18, and 12 are part of the gas inlet part of Perkins, and gas/liquid mixing chamber 12 is within this half of the GLAD 10 of Perkins; figs. 6, 7).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hyde reference, such that wherein the integrated infuser/mixer pump system comprises a gas inlet fitting that is coupled to the gas inlet and has the gas liquid mixing valve configured therein, the gas liquid mixing valve is replaceable within the gas inlet fitting, as suggested and taught by Perkins, for the purpose of providing the advantage that the mixing chamber housing (B1) may be suitably configured or adapted to receive the gas/liquid mixing chamber 12 (par. 63).  With regards to “the gas liquid mixing valve is replaceable within the gas inlet fitting”, the examiner wishes to point out that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the gas liquid mixing valve removeable and/or replaceable since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of to allow the provisioning of cleaning liquids into the GLAD 10 to clean the system (Perkins par. 64).

Regarding claim 4, Perkins teaches, wherein the gas inlet fitting comprises a check valve (check valve assembly 20; fig. 6) configured to prevent backflow of the pumped liquid or the gas-infused mixture (par. 64).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hyde reference, such that wherein the gas inlet fitting comprises a check valve configured to prevent backflow of the pumped liquid or the gas-infused mixture, as suggested and taught by Perkins, for the purpose of providing the advantage in order to control the liquid flow into the GLAD 10 (par. 64).

Regarding claim 5, Hyde teaches, wherein the gas-infused mixture is a beverage; the gas includes nitrogen (N2), or carbon dioxide (CO2) or an N2 and CO2 mixture; and the beverage includes an N2 infused beverage, or a CO2 infused beverage, or a blended N2 and CO2 infused beverage (claim 11; claim 12).  

Regarding claim 6, Hyde teaches, wherein the gas-infused mixture is a beverage; the pumped liquid includes coffee, tea, milk, beer, soda, juice, water, beer, wine, or spirit; and the beverage includes a gas-infused coffee, tea, milk, beer, soda, juice, water, beer, wine or spirit beverage (claim 10 and 12 teach coffee; column 2 lines 1 to 24).  

Regarding claim 7,  Hyde and Perkins disclose the claimed invention except for wherein the integrated infuser/mixer pump system is an industrial system; the gas-infused mixture is a gas-infused industrial mixture having a desired ratio of the gas and liquid for an industrial process application. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the inventions of Hyde and Perkins in an industrial setting, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to use the inventions of Hyde and Perkins in an industrial setting for use in the food and beverage industry (Hyde column4 lines 44 to 46).

Regarding claim 8, Hyde teaches, wherein the pump is configured to drawn the liquid and provide the pumped liquid at a higher pressure (column 4 lines 62 to 66).  

Regarding claim 9, Hyde does not teach wherein the integrated infuser/mixer pump system comprises a pressure switch configured to sense the pressure of the pumped liquid and turn off the pump if the pumped liquid exceed a sensed pressure threshold.  Perkins teaches, wherein the integrated infuser/mixer pump system comprises a pressure switch (fluid sensing device 2; elements 2 and 3) configured to sense the pressure of the pumped liquid and turn off the pump if the pumped liquid exceed a sensed pressure threshold (claim 4; claim 6; claim 16; claim 19; par. 20; par. 22; par. 74; par. 85).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hyde reference, to include wherein the integrated infuser/mixer pump system comprises a pressure switch configured to sense the pressure of the pumped liquid and turn off the pump if the pumped liquid exceed a sensed pressure threshold, as suggested and taught by Perkins, for the purpose of providing the advantage to sense the pressure of the pumped liquid (par. 74).
Regarding claim 10, Hyde teaches, wherein the integrated infuser/mixer pump system comprises an enclosure configured to house the components of the integrated infuser/mixer pump system therein (Fig. 3A, 3B, 6, 7 - see how the integrate infuser/mixer pump system comprises an enclosure in the form of a restaurant building, with said building housing the components of the system; par. 16, ‘the dispense tap with integral gas/liquid infusion is configured to infuse the gas and liquid in the mixing chamber at the given dispensing point inside the restaurant, the coffee shop, the bar, or the convenience store’; par. 34; par. 55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/          Assistant Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761